

115 HR 1564 IH: VA Beneficiary Travel Act of 2017
U.S. House of Representatives
2017-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1564IN THE HOUSE OF REPRESENTATIVESMarch 16, 2017Mr. Bergman introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend section 504 of the Veterans' Benefits Improvements Act of 1996 to specify the funding
			 source for travel related to examinations by physicians not employed by
			 the Department of Veterans Affairs regarding medical disabilities of
			 applicants for benefits under title 38, United States Code, to codify
			 section 504 of the Veterans' Benefits Improvements Act of 1996, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the VA Beneficiary Travel Act of 2017. 2.Specification of funding source; Codification of section 504 of the Veterans’ Benefits Improvements Act of 1996 (a)Funding clarificationSection 504 of the Veterans’ Benefits Improvements Act of 1996 (Public Law 104–275; 38 U.S.C. 5101 note) is amended, in subsection (d), by inserting and payments for related travel and incidental expenses under section 111 of title 38, United States Code, after under this section.
			(b)Codification of section 504 of the Veterans’ Benefits Improvements Act of 1996
 (1)CodificationSection 504 of the Veterans’ Benefits Improvements Act of 1996 (Public Law 104–275; 38 U.S.C. 5101 note), as amended by subsection (a), is—
 (A)transferred to chapter 51 of title 38, United States Code; (B)inserted after section 5109B of such title; and
 (C)redesignated as section 5109C of such title. (2)Clerical amendments (A)Obsolete reporting provisionSection 5109C of title 38, United States Code, as added by subsection (a), is amended by striking subsection (e).
 (B)Table of sectionsThe table of sections at the beginning of chapter 51 of title 38, United States Code, is amended by inserting after the item relating to section 5109B the following new item:
						
							
								5109C. Pilot program for use of contract physicians for disability examinations..
 (C)Section heading typeface and typestyleSection 5109C of title 38, United States Code, as added by subsection (a), is amended— (i)in the enumerator, by striking “SEC.” and inserting “§”; and
 (ii)in the section heading— (I)by striking the period at the end; and
 (II)by conforming the typeface and typestyle, including capitalization, to the typeface and typestyle as used in the section heading of section 1163 of such title.
							